        Case 4:20-cv-00898-MWB-EBC Document 9 Filed 07/16/20 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    GREGORY LATRELL GIVENS,                                No. 4:20-CV-00898

                 Petitioner,                               (Judge Brann)

         v.

    S. SPAULDING, USP LEWISBURG,

                 Respondent.

                               MEMORANDUM OPINION

                                         JULY 16, 2020

        Petitioner Gregory Latrell Givens (“Givens”), a federal prisoner incarcerated

at the United States Penitentiary at Lewisburg, Pennsylvania, filed the instant

petition for writ of habeas corpus pursuant 28 U.S.C. § 2241, on June 3, 2020, and

a Supplement and Memorandum of Law, challenging his 262 months’ sentence of

imprisonment imposed on July 19, 2013, by the United States District Court for the

Northern District of Iowa.1 Givens represents that he was sentenced pursuant to the

Fair Sentencing Act of 2010, and seeks a reduction of his sentence and release from

custody in accordance with the First Step Act of 2018.2

        For the reasons set forth below, the petition will be summarily dismissed.




1
    Docs. 1, 5; United States v. Givens, 763 F.3d 987, 988 (8th Cir. 2014).
2
    Doc. 1, pp. 1, 6.
         Case 4:20-cv-00898-MWB-EBC Document 9 Filed 07/16/20 Page 2 of 7




I.       PRELIMINARY REVIEW STANDARD

         Habeas corpus petitions are subject to summary dismissal pursuant to Rule 4

of the Rules Governing Section 2254 Cases in the United States District Courts.3

The provisions of Rule 4, which are applicable to § 2241 petitions under Rule 1(b),

provides in pertinent part: “If it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court, the judge must

dismiss the petition and direct the clerk to notify the petitioner.” A petition may be

dismissed without review of an answer “when the petition is frivolous, or obviously

lacking in merit, or where . . . the necessary facts can be determined from the petition

itself. . . .” 4

II.      BACKGROUND

         On April 7, 2020, Givens filed a “motion to reduce sentence” in the

sentencing court.5 The sentencing court set forth the following procedural

background in an April 27, 2020 Memorandum, Opinion, and Order:

         On October 3, 2012, a grand jury returned a two-count Indictment
         (docket no. 2), charging Givens with being a felon in possession of
         ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2); and
         possessing crack cocaine with intent to distribute in violation of 21
         U.S.C. §§ 841(a)(1), 841(b)(1)(C) and 851. On May 22, 2013, a jury
         found him guilty of both counts. (docket no. 83). On July 29, 2013, the
         court sentenced Givens to 262 months’ imprisonment. (docket nos. 132,

3
      28 U.S.C. foll. § 2254 (2004).
4
      Gorko v. Holt, Civ. No. 4:05-CV-956, 2005 WL 1138479 *1 (M.D. Pa. May 13, 2005)
     (McClure, J.)(quoting Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) ).
5
     See electronic docket, iand-ecf.sso.dcn, United States v. Givens, No. CR12-0055-LRR, Doc.
     198.
                                                   2
Case 4:20-cv-00898-MWB-EBC Document 9 Filed 07/16/20 Page 3 of 7




133). Givens appealed, and that appeal was denied by the Eighth Circuit
Court of Appeals. United States v. Givens, 763 F.3d 987, 988 (8th Cir.
2014). A petition for writ of certiorari was denied by the Supreme Court
on March 12, 2015. See Givens v. United States, 135 S. Ct. 1520
(2015). Givens then filed a motion pursuant to 28 U.S.C. § 2255, which
was denied by the court on May 10, 2016. (C16-0005-LRR, docket no.
10). Givens appealed, and that appeal was denied by the Eighth Circuit
Court of Appeals on July 3, 2017. (C16-0005-LRR, docket no. 22).
While that case was pending, Givens filed a second motion pursuant to
28 U.S.C. § 2255 on May 19, 2016. (C16-0096-LRR, docket no. 1).
The court denied that motion on March 8, 2017. (C16-0096-LRR,
docket no. 5). Givens then filed a third motion pursuant to 28 U.S.C. §
2255, without leave of the Eighth Circuit Court of Appeals, on July 25,
2017. (C17-0085-LRR, docket no. 1). The court denied that motion on
August 8, 2017. (C17-0085-LRR, docket no. 3). Givens appealed, and
that appeal was denied by the Eighth Circuit Court of Appeals on
December 13, 2017. (C17-0085-LRR, docket no. 9). Givens filed a
fourth 28 U.S.C. § 2255 motion, again without leave, on July 2, 2018.
(C18-0068-LRR, docket no. 1). The court denied that motion, and
Givens filed another futile appeal. (C18-0068-LRR, docket no. 18).
While that case was pending, Givens filed a motion pursuant to 28
U.S.C. § 2241, which was denied in the district in which he was
incarcerated. Givens v. United States, No. 4:18-CV-993, 2018 WL
2718039, at *1 (M.D. Pa. June 6, 2018). Both during and after the
pendency of the cases listed above, Givens filed several motions to
reduce his sentence, motions to reconsider, and appeals, which were
each denied. (See e.g. docket nos.183, 187, 189, 191, 197).

In the present motion (docket no. 198), Givens cites 18 U.S.C. § 3742
(the statute that gives criminal defendants the right to appeal criminal
sentences generally) and argues that his sentence is unconstitutional.
However, Givens cites no law that would give the court authority to
reexamine his sentence seven years after it was imposed. Rather, the
type of argument Givens is attempting to make can only be made in the
context of a properly brought 28 U.S.C. § 2255 motion. To file such a
motion, Givens would need, first, to get permission from the Eighth
Circuit Court of Appeals. See 28 U.S.C. 2255(h). Givens has been told
about the requirements of § 2255(h) repeatedly in the cases cited above.
Accordingly, his motion (docket no. 198) is denied.

                                   3
       Case 4:20-cv-00898-MWB-EBC Document 9 Filed 07/16/20 Page 4 of 7




        Additionally, Givens is put on notice that the court will not tolerate any
        further frivolous motions or cases filed by him. If Givens files any
        additional motions or cases that the court deems frivolous, he will be
        required to show cause why he should not be sanctioned. See United
        States v. Akers, 561 F. App’x 769, 771 (10th Cir. 2014) (unpublished),
        stating:

           Federal courts have the inherent power and discretion “to fashion
           an appropriate sanction for conduct which abuses the judicial
           process.” Chambers v. NASCO, Inc., 501 U.S. 32, 44–45, 111
           S.Ct. 2123, 115 L.Ed.2d 27 (1991). There is “strong precedent
           establishing the inherent power of federal courts to regulate the
           activities of abusive litigants by imposing carefully tailored
           restrictions under the appropriate circumstances.” Landrith v.
           Schmidt, 732 F.3d 1171, 1174 (10th Cir. 2013) (internal quotation
           marks omitted). “Concomitant with the restrictions available to
           the district court, however, there must be some guidelines as to
           what [the restricted party] must do to obtain the court’s permission
           to file an action.” Tripati v. Beaman, 878 F.2d 351, 354 (10th
           Cir.1989). And the party who faces restrictions “is entitled to
           notice and an opportunity to oppose the court's order before it is
           instituted.” Id.

        Sanctions may include monetary penalties and restrictions on filings.6

        On June 3, 2020, Givens filed the instant petition seeking a sentence reduction

and release pursuant to the First Step Act of 2018.

III.    DISCUSSION

        When challenging the validity of a federal sentence and not its execution, a

federal prisoner is generally limited to seeking relief by way of a motion pursuant to




6
    United States v. Givens, No. CR12-0055-LRR, 2020 WL 1865855, at *2 (N.D. Iowa Apr. 14,
    2020).

                                             4
      Case 4:20-cv-00898-MWB-EBC Document 9 Filed 07/16/20 Page 5 of 7




28 U.S.C. § 2255.7 A federal prisoner must file a § 2255 motion in the sentencing

court, “a court already familiar with the facts of the case.”8 A challenge can only be

brought under § 2241 if “it ... appears that the remedy by [a § 2255] motion is

inadequate or ineffective to test the legality of his detention.”9 This language in §

2255, known as the safety-valve clause, must be strictly construed.10 Significantly,

“[i]t is the inefficacy of the remedy, not the personal inability to use it, that is

determinative.”11 “Section 2255 is not inadequate or ineffective merely because the

sentencing court does not grant relief, the one-year statute of limitations has expired,

or the petitioner is unable to meet the stringent gatekeeping requirements of the

amended § 2255.”12

       Our Circuit permits access to § 2241 when two conditions are satisfied:
       First, a prisoner must assert a “claim of ‘actual innocence’ on the theory
       that ‘he is being detained for conduct that has subsequently been
       rendered non-criminal by an intervening Supreme Court decision and
       our own precedent construing an intervening Supreme Court
       decision”—in other words, when there is a change in statutory caselaw
       that applies retroactively in cases on collateral review. Tyler, 732 F.3d

7
    In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997); Russell v. Martinez, 325 F. App’x.
    45, 47 (3d Cir. 2009)(“a section 2255 motion filed in the sentencing court is the presumptive
    means for a federal prisoner to challenge the validity of a conviction or sentence”).
8
   See Boumediene v. Bush, 553 U.S. 723, 774-75 (2008); Russell v. Martinez, 325 F. App’x 45,
    47 (3d Cir. 2009) (noting that “a section 2255 motion filed in the sentencing court is the
    presumptive means for a federal prisoner to challenge the validity of a conviction or
    sentence”)
9
    28 U.S.C. § 2255(e).
10
     Dorsainvil, 119 F.3d at 251; Russell, 325 F. App’x. at 47 (stating the safety valve “is
    extremely narrow and has been held to apply in unusual situations, such as those in which a
    prisoner has had no prior opportunity to challenge his conviction for a crime later deemed to
    be non-criminal by an intervening change in the law”).
11
     Cradle v. United States, 290 F.3d 536, 538 (3d Cir. 2002).
12
     Id. at 539.
                                                  5
        Case 4:20-cv-00898-MWB-EBC Document 9 Filed 07/16/20 Page 6 of 7




         at 246 (quoting Dorsainvil, 119 F.3d at 252). And second, the prisoner
         must be “otherwise barred from challenging the legality of the
         conviction under § 2255.” Id. Stated differently, the prisoner has “had
         no earlier opportunity to challenge his conviction for a crime that an
         intervening change in substantive law may negate.” Dorsainvil, 119
         F.3d at 251. It matters not whether the prisoner’s claim was viable
         under circuit precedent as it existed at the time of his direct appeal and
         initial § 2255 motion. What matters is that the prisoner has had no
         earlier opportunity to test the legality of his detention since the
         intervening Supreme Court decision issued.”13

          Givens has not alleged actual innocence based on a change in statutory

interpretation by the Supreme Court, made retroactive in cases on collateral review.

And his claim is not premised on any intervening change in substantive law that

would negate the criminal nature of his conduct so that his conviction is no longer

valid. Significantly, sentencing claims “[do] not fall within the purview of the

savings clause.”14 Givens fails to meet his burden of demonstrating that § 2255 is

inadequate or ineffective the challenge the legality of his detention. Thus, the Court

will dismiss the § 2241 petition for lack of jurisdiction.




13
     Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017).
14
     See Adderly v. Zickefoose, 459 F. App'x 73, 75 (3d Cir. 2012); Pearson v. Warden Canaan
     USP, 685 F. App'x 93, 96 (3d Cir. 2017) ( stating “§ 2241 is not available for an intervening
     change in the sentencing laws.”).
                                                  6
         Case 4:20-cv-00898-MWB-EBC Document 9 Filed 07/16/20 Page 7 of 7




IV.      CONCLUSION

         Based on the foregoing, the petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 will be dismissed for lack of jurisdiction without prejudice to Givens’

right to file a § 2255 motion in the sentencing court, subject to the pre-authorization

requirements set forth in 28 U.S.C. §§ 2244 and 2255(h), as they may apply.15

         An appropriate Order follows.



                                                        BY THE COURT:


                                                        s/ Matthew W. Brann
                                                        Matthew W. Brann
                                                        United States District Judge




15
     It does not appear that Givens has sought relief in the sentencing court pursuant to the First
     Step Act of 2018, or sought authorization from the appropriate court of appeals to file a
     second or successive § 2255 motion.
                                                   7
